Citation Nr: 0728876	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right 
index finger contusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel









INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

Chronic residuals of a contusion of the right index finger in 
service consist of a well-healed scar and a sensation of 
stiffness.   


CONCLUSION OF LAW

Chronic residuals of a contusion to the right index finger 
were incurred in service.  38 U.S.C.A. §§ 1110,  1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2002 and October 2003, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his/her claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before its 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service personnel records indicate that he 
actively served in the United States Coast Guard from January 
1955 until January 1959.   

The veteran has stated that, while stationed about the Coast 
Guard Cutter Sagebrush, he was involved in an accident in 
which his right index finger was crushed between the hull of 
a small boat and an accumulator.  His service medical records 
indicate that the accident occurred in March 1956, resulting 
in a contusion of the right index finger requiring eight 
sutures.  A possible fracture was also noted, and the veteran 
was placed in off-duty status for three days.  Following the 
removal of the sutures in April 1956, the service medical 
records reveal no further information about the injury. 

The veteran has indicated that several years ago he began 
noticing stiffness in the injured finger with intermittent 
pain.  In September 2003, the veteran had a surgical consult 
at the VA Medical Center in St. Petersburg, Florida.  The 
treating physician noted that a well healed scar existed on 
the veteran's right index finger, but that range of motion 
testing revealed no further disability.  His opinion was that 
the stiffness was most likely related to the crush injury 
sustained in 1956.  In light of the current findings of 
chronic residuals of the contusion to the right index finger, 
service connection is warranted.  





ORDER

Service connection for chronic residuals of a contusion of 
the right index finger is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


